Citation Nr: 0403681	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture, to include post-traumatic headaches.

2.  Entitlement to service connection for residuals of burns 
to the neck and chin. 

3.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from September 1950 to September 1951.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which found that no dental injury from 
trauma occurred in service, and a January 2003 rating 
decision of the RO, which denied service connection for 
residuals of a skull fracture, to include headaches (also 
claimed as burns to the neck and chin).  Given the different 
nature of the claimed  injuries (skull fracture and burns 
involving the neck and chin), the Board has styled them as 
two separate issues.

As provided below, the issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran contends that he incurred a fracture of the 
skull, neck and chin burns, and dental trauma when he bailed 
out of his plane after it was hit by enemy fire during World 
War II.  He states that the buckle of his chest pack struck 
his neck, chin and mouth.  The veteran's current service-
connected disabilities include residuals of lower extremity 
injuries (knees, leg laceration) and a hernia sustained in 
this incident.  

The claims file contains two WD AGO Forms 53-55 for the 
veteran's first period of service, one of which indicates 
receipt of a Purple Heart.  In addition, a May 2002 award of 
the Bronze Star Medal provides that it was awarded for 
meritorious achievement while serving with the 16th Combat 
Camera Unit in the Asiatic-Pacific Theater of Operations in 
August 1945 in military operations against an armed enemy of 
the United States during World War II.  Thus, VA must assume 
that the veteran injured his skull, neck, chin and teeth 
during the bail out after his plane was hit by enemy fire 
(i.e., during combat), notwithstanding the fact that there is 
no official record of such specific injuries.  38 U.S.C.A. § 
1154(b) (West  2002); 38 C.F.R. § 3.304(d) (2003).  

The evidence in the record is unclear as to the relationship, 
if any, between the veteran's presumed in-service injuries 
and his current complaints and findings.  His service medical 
records are negative for a skull fracture or dental trauma.  
A 1953 claim for VA dental benefits did not address trauma.  
The veteran has testified that some of his military records 
were lost in transit while he was on active duty, and pointed 
out that in fact he had received his Bronze Star Medal 
decades after his service.  He contends that service medical 
records showing complaints and findings relating to the 
claimed conditions were lost.  

The veteran has also testified that a dentist related his 
need for a dental bridge to severe trauma, and that a private 
doctor related June 1993 MRI findings of skull calcification 
to a skull fracture.  The veteran has stated that the doctor 
also performed a CT scan, but the veteran has only submitted 
the MRI report and notes that the doctor is now retired.  The 
June 1993 MRI report notes that there was an irregularity of 
the bony skull along the vertex and suggested a plain film 
for further assessment.  

A July 2002 VA examination resulted in a pertinent diagnosis 
of headaches, with no evidence of a skull fracture on plain 
skull X-rays.  The examiner noted that plain skull X-rays 
were less sensitive than CT scans for this finding and 
observed that the veteran was to provide a CT scan result 
documenting the skull fracture.

In light of the foregoing evidence, the Board finds that 
there is a duty to provide examinations that include opinions 
addressing the contended causal relationships between the 
disabilities at issue and the in-service injuries.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board also observes that the veteran filed the claims 
that are the subject of this appeal before the enactment of 
the VCAA.  The caselaw relating to the applicability of the 
VCAA under this circumstance has been somewhat inconsistent 
but the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Thus, in the 
present case compliance is required with the notice and duty 
to assist provisions contained in the new law.  

Accordingly, the Board believes that the most appropriate 
action is to remand these claims to the RO to undertake 
additional evidentiary development and provide notice to the 
veteran under the VCAA regarding his claims, to include what 
he must show to prevail in this claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claims are to be provided 
by the veteran and VA.  38 U.S.C.A. § 
5103 (a)(b); Quartuccio, supra.

2.  The RO should arrange for a VA dental 
examination to determine the nature and 
extent of any residuals of dental trauma 
that may be present, to include the need 
for a dental bridge.  The claims file 
must be made available to and reviewed by 
the examiner.  In light of the veteran's 
combat status, the examiner is requested 
to assume that the veteran did incur a 
head injury when he was forced to bail 
out of his airplane while on active duty.  
The examiner is also requested to note 
that: 1) the veteran's available service 
medical records are negative for dental 
trauma; 2) a 1953 claim for VA dental 
benefits did not address trauma; and 3) 
the veteran has testified that a dentist 
related his need for a dental bridge to 
severe trauma. 

The examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any dental 
condition that may be present, to include 
the need for a dental bridge, are 
causally linked to any incident of the 
veteran's service, to include injuries 
sustained when he bailed out of his 
airplane.  Any opinion expressed must be 
accompanied by a rational.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  The RO should arrange for a VA 
examination by an appropriate examiner to 
determine the whether he has current 
residuals of a head injury or skull 
fracture, to include post-traumatic 
headaches, or residuals of burns (i.e., 
scars) in the neck and chin region, due 
to injuries sustained while on active 
duty when he bailed out of his airplane.  
The claims file must be made available to 
and reviewed by the examiner.  In light 
of the veteran's combat status, the 
examiner is requested to assume that the 
veteran did incur trauma to the skull, 
neck and chin when he was forced to bail 
out of his airplane.  The examiner is 
also requested to note that: 1) the 
veteran's available service medical 
records are negative for residuals of a 
head injury or burns involving the neck 
or chin; 2) a June 1993 MRI report notes 
that there was an irregularity of the 
bony skull along the vertex; and 3) a 
July 2002 VA examination found no 
evidence of an old skull fracture on 
plain skull X-rays.

The examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any residuals of a 
skull fracture, to include post-traumatic 
headaches, and residuals of burns to the 
neck and chin, are causally linked to any 
incident of the veteran's service, to 
include when he bailed out of his 
airplane.  Any opinion expressed must be 
accompanied by a rational.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for residuals of a 
skull fracture, to include post-traumatic 
headaches; residuals of burns to the neck 
and chin; and  residuals of dental 
trauma.  In doing so, the RO should 
address the veteran's claims in light of 
the presumptions for combat veterans.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  If any of the 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




